DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final rejection is in response to the amendment filed on 10/7/2021. Claims 1, 6, 7, and 8 are pending. Claims 1, 6, and 7 are currently amended. Claims 2-5 are cancelled. Claim 8 is new. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6, 7, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 omits essential structural information when it recites the limitation “two nodes and an edge that connects the two nodes” and the claim does not establish what these nodes and edges represent in a physical system. 
Claim 1 does not indicate how it is determined that the edge straddles a network domain;
Claim 1 recites the limitation “extract…” and it is not clear if the recited limitation “an edge and a node…” are referring to the previously referred edge and it is not clear which of the previously referred two nodes is the limitation “a node” is referring to. 
Claim 1 recites the limitation “…the second information comprising at least one of a part comprising an edge and a node…; and a combination of the part comprising the edge and the node” and it is not clear if the two alternatives for the “at least one of” are 1) a part comprising an edge and a node that belong to the same network domain…” and 2) a combination of the part comprising the edge and the node? 
Claim 1 recites “a node that belong to the same network domain…” and does not make clear same network domain as what? 
Claim 1 recites the limitation “extract… that shows a configuration of a part of the system in a graph format from the first information…” and it is not clear if the graph indicated is the same as the graph format indicated on lines 4-5. Claim limitations suffer from antecedence and clarity issues. 
Other independent claims exhibit the same deficiencies and clarity issues and are rejected based on the same rationale. Dependent claim 8 does not remedy the deficiency and are rejected based on the same rationale. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pusateri et al. (US 2009/0216867 A1, hereinafter Pusateri).
Regarding claim 1, Pusateri teaches a part extraction device, [computing device running network configuration tool, [Abstract, Par.[0007] among others, Figure 2] comprising:
at least one memory configured to store instructions; and at least one processor, [Figure 2, computing device] configured to execute the instructions to:
acquire first information that shows a configuration of a system in a graph format; the system comprising two nodes and an edge that connects the two nodes; [Par.[0007] describes a network configuration tool that can display on a GUI full view of the network configuration (first information of a configuration of a system); network is composed of other devices, Par.[0008]; graph module generates a graph data structure of the system/network as described in Par.[0011]-[0012] and elsewhere comprising nodes and edges each with its own tags (attributes)]; 
determine whether the edge straddles a network domain, [claim limitation does not indicate how the determination is made; Par.[0016] describes extracting tags for plurality of network devices in the network and using a graph data structure to show interrelations and such between tags and Par.[0058] describes that one of the network devices (one of a plurality of parts) is based on a specified domain: “…each network device 16 within a given domain, network configuration tool 14 may analyze the tags associated with each network device 16 of the domain and present the analysis via one or more additional user interfaces”];
determine that the two nodes connected by the edge belong to the same network domain when it is determined the edge does not straddle the network domain, [claim limitation does not indicate how the determination that the edge does not straddle the network domain is made; Par.[0054], [0058], [0067] among others show how tags are used to determine that the network devices are in the same specified domain];
determine that the two nodes connected by the edge do not belong to the same network domain when it is determined the edge straddles the network domain, [claim limitation does not indicate how the determination that the edge does not straddle the network domain is made; Par.[0054], [0056], [0057], [0058], [0067] among others show how tags are used to determine that the network devices are not in the same specified domain or subnet];
extract, based on the determination, second information that shows a configuration of a part of the system in a graph format, from the first information, the second information comprising at least one of a part of comprising an edge and a node that belong to the same network domain in the first information; and a combination of the part comprising the edge and the node, [claim limitation as a whole is garbled and suffers from clarity issues; Par.[0010] describes an extraction module that extracts tags (configuration property) for devices (second information) that form part of the overall network and graph module generates a graph data structure of the devices that make up the system/network as described in Par.[0011]-[0012] and elsewhere; Par.[0054], [0056], [0057], [0058], [0067] among others show how tags are used to determine that the network devices are in the same specified domain or subnet by extracting information from the graph structure (first information) and the second information appears to refer to the actual configuration of the devices and interfaces in the same subnet which is supported in Par.[0054], [0056], [0057], [0058], [0067] among others; Par.[0056]: For example, a tagger may cause tool 14 to parse a first tag that defines an interface configuration property and a second tag that defines a subnet configuration property for the interface from one set of configuration information 20].
Examiner’s note: see 112b rejection; claim limitations are broad and the terms “system” and “part of the system” are amenable to multiple interpretations such as the network as a whole consisting of plurality of network devices where each network device is a part of the overall network or the device as a whole is the equivalent of the ‘system’ but consisting of other parts such interfaces or any other configurable part/object within the device. Pusateri provides support for managing plurality of devices within a network, Par.[0007] but also provides support for managing plurality of interfaces within a device, Par.[0061]-[0062].
Method claim 6 is a corresponding claim to device claim 1 and is rejected as above.
Non-transitory CRM claim 7 is a corresponding claim to device claim 1 and is rejected as above.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 112b rejections are overcome.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA MUNDUR whose telephone number is (571)272-5383.  The examiner can normally be reached on 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on 571 272 7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PADMA MUNDUR/Primary Examiner, Art Unit 2441